Per Curiam : Appellee claims a life estate in the premises described in the declaration. His late wife, Susannah Wolf, had been in possession under a quit-claim deed from Jonathan H. Bowell. The deed, though in form a quit-claim, was as effectual as a deed of bargain and sale to invest her with the fee. Living children had been born unto them, and on.the death of the wife, which occurred before the commencement of this suit, the life estate of appellee by the curtesy became consummate. There can be no doubt, from the evidence, the possession was that of Mrs. Wolf, although her children resided Avith her, one of Avhom Avas a minor. The prior possession of the Avife, under a deed purporting to convey the fee as betAveen the parties, appellants being the children of appellee and his deceased wife, is itself evidence of an inheritable estate; and as both parties claim under a common source of title, appellee has established his right to a life estate in the premises. It is not perceived hoAV the question of homestead can arise as betAveen these parties. The judgment of the circuit court Avas fully-warranted by the law and the facts, and must be affirmed. Judgment affirmed.